Exhibit 10.2

 

THE AES CORPORATION

 

as the Company

 

and

 

AES HAWAII MANAGEMENT COMPANY, INC.

 

AES NEW YORK FUNDING, L.L.C.

 

AES OKLAHOMA HOLDINGS, L.L.C.

 

AES WARRIOR RUN FUNDING, L.L.C.

 

as Subsidiary Guarantors party hereto

 

and

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION

 

as Trustee

 

--------------------------------------------------------------------------------

 

FIRST SUPPLEMENTAL INDENTURE

 

 

Dated as of July 29, 2003

 

 

to

 

 

SENIOR INDENTURE

 

 

Dated as of December 13, 2002

 

--------------------------------------------------------------------------------

 

10% Senior Secured Notes Due 2005

 

--------------------------------------------------------------------------------


 

FIRST SUPPLEMENTAL INDENTURE dated as of July 29, 2003 (the “First Supplemental
Indenture”) among THE AES CORPORATION, a Delaware corporation (the “Company”),
AES HAWAII MANAGEMENT COMPANY, INC., a Delaware corporation and a subsidiary of
the Company and its successors, AES NEW YORK FUNDING, L.L.C., a Delaware limited
liability company and a subsidiary of the Company and its successors, AES
OKLAHOMA HOLDINGS, L.L.C., a Delaware limited liability company and a subsidiary
of the Company and its successors and AES WARRIOR RUN FUNDING, L.L.C., a
Delaware limited liability company and a subsidiary of the Company and its
successors, as Subsidiary Gurantors party hereto (the “Subsidiary Guarantors”)
and WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, a national banking
association, as trustee (the “Trustee”).

 

WHEREAS, the Company entered into a Senior Indenture dated as of December 13,
2002 (as amended or supplemented from time to time, hereinafter called the
“Indenture”), between the Company and the Trustee providing for the issuance
from time to time of up to such Principal amount or amounts as may from time to
time be authorized of the Company’s 10% Senior Secured Notes due 2005 (the
“Notes”) in accordance with the terms of the Indenture; and

 

WHEREAS, Section 9.01 of the Indenture provides that the Indenture may be
amended by the Company and the Trustee without notice to or the consent of any
Holder to make certain changes; and

 

WHEREAS, Section 4.08(a) of the Indenture provides that if any of the Company’s
Subsidiaries shall Guarantee any indebtedness under the Senior Secured Credit
Facilities, then such Subsidiary shall, contemporaneously with the granting of
such Guarantee, Guarantee the Company’s Obligations under the Indenture equally
and ratably with (or prior to) the Senior Secured Credit Facilities so
Guaranteed, so long as the Senior Secured Credit Facilities shall be so
Guaranteed; and

 

WHEREAS, all conditions and requirements necessary to make this First
Supplemental Indenture a valid and binding instrument in accordance with its
terms and the terms of the Indenture have been satisfied;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Company, the Subsidiary Guarantors and the Trustee hereby
covenant and agree as follows:

 

SECTION 1.  Defined Terms.  For all purposes of this First Supplemental
Indenture, except as otherwise expressly provided or unless the context
otherwise requires, all capitalized terms defined herein and in the Indenture
shall have the meanings assigned to them herein.  All capitalized terms not
defined herein shall

 

2

--------------------------------------------------------------------------------


 

have the meanings assigned to them in the Indenture.  Unless otherwise expressly
specified, all references to a “Section” herein refer to a section of this First
Supplemental Indenture.

 

SECTION 2.  Amendment of Section 1.01 of Indenture.  Section 1.01 of the
Indenture is hereby amended by adding the following definitions:

 

“Guaranteed Obligations” has the meaning set forth in Section 12.01.

 

“Subsidiary Guarantors” means AES Hawaii Management Company, Inc., AES New York
Funding, L.L.C., AES Oklahoma Holdings, L.L.C. and AES Warrior Run Funding,
L.L.C.

 

“Subsidiary Guaranty” has the meaning set forth in Section 12.01.

 

SECTION 3.  Addition of Article 12: Subsidiary Guaranty.  In accordance with
Section 4.08 of the Indenture, the following Article is hereby added to the
Indenture:

 

ARTICLE 12

subsidiary guaranty

 

Section 12.01.  The Subsidiary Guaranty.  Subject in each case to the provisions
of Section 12.07, each of the Subsidiary Guarantors hereby, jointly and
severally, unconditionally guarantees as primary obligor and not merely as
surety, the Company’s Obligations under the Indenture equally and ratably with
such Subsidiary Guarantor’s Guarantee of the Company’s Obligations under the
Senior Secured Credit Facilities (the guaranty referred to above is referred to
as the “Subsidiary Guaranty”).  Upon failure by the Company to pay punctually
any such amount, the Subsidiary Guarantors shall forthwith on demand pay the
amount not so paid at the place and in the manner specified in the Indenture. 
The Obligations of the Company under the Indenture guaranteed by the Subsidiary
Guarantors are referred to as the “Guaranteed Obligations”.  Without limiting
the generality of the foregoing, each Subsidiary Guarantor’s liability hereunder
shall extend to all amounts which constitute part of the Obligations guaranteed
by it hereunder and would be owed by the Company hereunder but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.

 

Section 12.02.  Guaranty Absolute.  Each Subsidiary Guarantor, jointly and
severally guarantees that, subject to Section 12.07, the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Indenture.  The
respective obligations of each of the Subsidiary Guarantors under the

 

3

--------------------------------------------------------------------------------


 

Subsidiary Guaranty are independent of the Indenture Obligations.  The
obligations of each Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any Obligation of the Company or the other Subsidiary Guarantors
under the Indenture or any Note, by operation of law or otherwise;

 

(ii)           any lack of validity or enforceability of the Indenture;

 

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of the Company under the Indenture, or any other amendment of or supplement to
or waiver of or any consent to departure from the Indenture, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Company or otherwise;

 

(iv)          any taking, exchange, release, impairment, invalidity or
nonperfection of any Collateral;

 

(v)           any manner of application of the Collateral or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other Obligations of the Company or the other Subsidiary Guarantors under
the Indenture, or any other property or assets of the Company or the other
Subsidiary Guarantors or any of their Subsidiaries;

 

(vi)          any failure by the Collateral Agent or the Trustee to disclose to
the Company or the other Subsidiary Guarantors any information relating to the
financial condition, operations, properties or prospects of the Company or the
other Subsidiary Guarantors now or hereafter known to the Collateral Agent or
the Trustee, as the case may be (such other Subsidiary Guarantors waiving any
duty on the part of the Collateral Agent or the Trustee to disclose such
information);

 

(vii)         any change in the corporate existence, structure or ownership of
the Company or the other Subsidiary Guarantors, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Company or the other
Subsidiary Guarantors or their assets

 

4

--------------------------------------------------------------------------------


 

or any resulting release or discharge of any Obligation of the Company or the
other Subsidiary Guarantors contained in the Indenture or any Note;

 

(viii)        the existence of any claim, set-off or other rights which any of
the other Subsidiary Guarantors may have at any time against the Company, the
Collateral Agent, the Trustee or any other Person, whether in connection
herewith or with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(ix)           any invalidity or unenforceability relating to or against the
Company or the other Subsidiary Guarantors for any reason of the Indenture or
any Note, or any provision of applicable law or regulation purporting to
prohibit the payment by the Company or the other Subsidiary Guarantors of the
principal of or interest on any Note or any other amount payable by them under
the Indenture; or

 

(x)            any other act or omission to act or delay of any kind by the
Company, the other Subsidiary Guarantors, the Collateral Agent, the Trustee or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to another Subsidiary Guarantor’s obligations hereunder.

 

Section 12.03.  Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances.  Subject to Section 12.08, each Subsidiary Guarantor’s
obligations hereunder shall remain in full force and effect until the Guaranteed
Obligations have been paid in full.  If at any time the payment of principal of
or interest on any Note or any other amount payable by the Company under the
Indenture is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Company or otherwise, the
applicable Subsidiary Guarantor’s obligations hereunder with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

 

Section 12.04.  Waiver by the Subsidiary Guarantors.  Each Subsidiary Guarantor
irrevocably waives promptness, diligence, notice of acceptance, presentment,
protest and any other notice with respect to any of its Guaranteed Obligations
and this Subsidiary Guaranty and waives any requirement that at any time any
action be taken by any Person against the Company or any other Person.

 

Section 12.05.  Subrogation.  Upon making any payment with respect to the
Company under this Article, the applicable Subsidiary Guarantor shall be
subrogated to the rights of the payee against the Company with respect to such

 

5

--------------------------------------------------------------------------------


 

payment; provided that no Subsidiary Guarantor shall enforce any payment by way
of subrogation until all amounts of principal of and interest on the Notes and
all other amounts payable by the Company under the Indenture shall have been
paid in full.

 

Section 12.06.  Stay of Acceleration.  In the event that acceleration of the
time for payment of any amount payable by the Company under the Indenture or the
Notes is stayed upon insolvency, bankruptcy or reorganization of the Company,
all such amounts otherwise subject to acceleration under the terms of the
Indenture shall nonetheless be payable by the applicable Subsidiary Guarantor
hereunder forthwith on demand by the Trustee or the Holders.

 

Section 12.07.  Limitation of Liability.  The obligations of each Subsidiary
Guarantor under this Article shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations under this Article
subject to avoidance under Section 548 of the Bankruptcy Code or any comparable
provisions of any applicable state law (including, without limitation, the
provisions of the Uniform Fraudulent Transfer Act and the Uniform Fraudulent
Conveyance Act, to the extent incorporated in applicable state law).

 

Section 12.08.  Release of Subsidiary Guarantors.  The Subsidiary Guaranty of a
Subsidiary Guarantor will terminate upon

 

(1)           a sale or other disposition (including by way of consolidation or
merger) of the Subsidiary Guarantor or the sale or disposition of all or
substantially all the assets of the Subsidiary Guarantor (in each case other
than to the Company or a Subsidiary) otherwise permitted by the Indenture,

 

(2)           the cessation of the circumstances requiring the Subsidiary
Guaranty, or

 

(3)           defeasance or discharge of the Notes, as provided in Section 8.05.

 

Upon delivery by the Company to the Trustee of an Officer’s Certificate and an
Opinion of Counsel to the foregoing effect, the Trustee will execute any
documents reasonably required in order to evidence the release of the Subsidiary
Guarantor from its obligations under its Subsidiary Guaranty.

 

Section 12.09.  Execution and Delivery of Subsidiary Guaranty.  The execution by
each Subsidiary Guarantor of this First Supplemental Indenture evidences the
Guaranteed Obligations of such Subsidiary Guarantor, whether or not the person
signing as an officer of the Subsidiary Guarantor still holds that

 

6

--------------------------------------------------------------------------------


 

office at the time of authentication of any Note.  The delivery of any Note by
the Trustee after authentication constitutes due delivery of the Guaranteed
Obligations set forth in the Indenture on behalf of each Subsidiary Guarantor.

 

SECTION 4.  Consent to Amendments to Security Agreement and Collateral Trust
Agreement.  The Trustee hereby consents to the execution by the Collateral
Trustees of (i) Amendment No. 1 dated as of July 29, 2003 (the “Security
Amendment”) to the Security Agreement in the form attached hereto as Exhibit A
and (ii) Amendment No. 1 dated as of July 29, 2003 (the “Collateral Trust
Amendment”) to Collateral Trust Agreement in the form attached hereto as Exhibit
B, including the release of the Liens created by the Collateral Documents on
less than all or substantially all of the Collateral as contemplated therein.

 

SECTION 5.  Effectiveness.  This First Supplemental Indenture shall become
effective on the date hereof when the following conditions are met:

 

(a)           The Trustee shall have received, and shall be fully protected in
relying upon, in accordance with the terms of the Indenture, an Opinion of
Counsel stating that the execution of any amendment, supplement or waiver
authorized pursuant to Article 9 of the Indenture is authorized or permitted by
the Indenture, stating that all requisite consents have been obtained or that no
consents are required and stating that this First Supplemental Indenture
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to customary
exceptions; and

 

(b)           The Company and the Trustee shall have received duly executed
counterparts hereof signed by the parties hereto.

 

SECTION 6.  Ratification.  The Indenture, as supplemented by this First
Supplemental Indenture, is in all respects ratified and confirmed. This First
Supplemental Indenture shall be deemed part of the Indenture in the manner and
to the extent provided herein and therein.

 

SECTION 7.  Governing Law.  The laws of the State of New York shall govern this
First Supplemental Indenture.

 

SECTION 8.  Counterparts.  This First Supplemental Indenture may be executed in
any number of counterparts each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed and attested, on the date or dates indicated in
the acknowledgments and as of the day and year first above written.

 

 

THE AES CORPORATION, as the
Company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

AES HAWAII MANAGEMENT
COMPANY, INC., as Subsidiary
Guarantor party hereto

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

AES NEW YORK FUNDING, L.L.C., as
Subsidiary Guarantor party hereto

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

 

AES OKLAHOMA HOLDINGS, L.L.C.,
as Subsidiary Guarantor party hereto

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

AES WARRIOR RUN FUNDING,
L.L.C., as Subsidiary Guarantor party
hereto

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION, as
Trustee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

THE AES CORPORATION

 

Officers’ Certificate

 

Pursuant to Sections 10.02 and 10.03 of the Senior Indenture dated as of
December 13, 2002, as may be amended or supplemented from time to time (the
“Indenture”) between The AES Corporation, a Delaware corporation (the “Company”)
and Wells Fargo Bank Minnesota, National Association (the “Trustee”) under which
the Company’s 10% Senior Secured Notes Due 2005 were issued, each of the
undersigned hereby certifies as follows:

 

1.             I have read the covenants, conditions and definitions of the
Indenture concerning the authorization, execution and delivery of the First
Supplemental Indenture thereto dated as of July 29, 2003 (the “First
Supplemental Indenture”) between the Company, the Subsidiary Guarantors party
thereto and the Trustee.

 

2.             I have examined originals or copies, certified or otherwise
identified to my satisfaction, of corporate records and other documents and
instruments as I have deemed necessary or advisable for the purpose of rendering
this certificate.

 

3.             In my opinion, I have made such examination as is necessary to
enable me to express an informed opinion as to whether or not the conditions
concerning the authorization, execution and delivery of the First Supplemental
Indenture have been complied with.

 

4.             In my opinion, all conditions precedent and covenants provided
for in the Indenture, which relate to the execution and delivery of the First
Supplemental Indenture have been complied with.

 

5.             The officer executing the First Supplemental Indenture is
authorized to execute and deliver the First Supplemental Indenture.

 

Capitalized terms not otherwise defined herein have the definitions given to
them in the Indenture.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have signed this certificate as of the 29th
day of July, 2003.

 

 

 

THE AES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE AES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

[DAVIS POLK LETTERHEAD]

 

July 29, 2003

 

 

Wells Fargo Bank Minnesota, National Association,

as Trustee

Sixth Street and Marquette Avenue

MAC N9303-120

Minneapolis, MN 55479

 

Ladies and Gentlemen:

 

We have acted as counsel for The AES Corporation, a Delaware corporation (the
“Company”) in connection with the First Supplemental Indenture dated as of July
29, 2003 (the “First Supplemental Indenture”) among the Company, the Subsidiary
Guarantors party thereto and the Trustee.  Terms used but not otherwise defined
herein have the meaning specified in the First Supplemental Indenture.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.  We have assumed the genuineness of all signatures, the conformity to
authentic original documents of all documents submitted to us as copies and the
authenticity of all documents submitted to us as originals.

 

Based upon the foregoing, we are of the opinion that:

 

1.             The execution of the First Supplemental Indenture is permitted by
the Indenture and all conditions precedent under the Indenture relating thereto
have been complied with.

 

2.             The First Supplemental Indenture, when executed and delivered by
the parties thereto, will constitute a valid and binding obligation of each of
the Company and Subsidiary Guarantors, enforceable in accordance with its terms.

 

12

--------------------------------------------------------------------------------


 

Our opinions set forth above are subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity.  We express no opinion as to the effect of Section 548 of the United
States Bankruptcy Code or any similar provisions of State law.  We have not
considered, and express no opinion with respect to, the U.S. federal or state
income tax consequences to any Holder, and have assumed for purposes of this
opinion that such consequences, if any, will not adversely affect the interest
of the Holders of any Notes in any material respect.

 

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York and the federal laws of the United
States of America.

 

This opinion is rendered solely to you in connection with the above matter. 
This opinion may not be relied upon by you for any other purpose or relied upon
by any other person without our prior written consent.

 

 

Very truly yours,

 

13

--------------------------------------------------------------------------------